Clarkson, J.,
dissenting: The complaint alleges that the assured, Mark L. Mehaffey, on 22 July, 1930, and while the policy sued on was in full force and effect, died from effects resulting directly and exclusively of all other causes, from bodily injuries sustained by the insured solely through external, violent and accidental means, to wit: “By the accidental drinking of poisonous fluid or liquids which caused him to be continually disabled, and which resulted fatally within a few hours thereafter.” The plaintiff offered in support of this allegation the evidence of P. E. Smith, who was with him on the morning of his death: Mehaffey went to McCain’s Cafe for breakfast, he walked from the depot to the cafe. It was about 10 or 15 minutes before Smith entered, and took him to the hospital where he died about ten minutes later. The evidence of this witness was to the effect that the deceased took a spell of vomiting which lasted about ten minutes. Smith then at the request of the deceased took him to Smith’s Drug Store in Ashe-ville, where he was given soda, pepsin, and then ammonia. Smith started home with him, and Mehaffey then told him that if he did not get some medical treatment somewhere he was going to die. He then took him to Mission Hospital, and while in the dispensary in the hospital, he stated to the witness that his hands were getting stiff and numb and that he could not see. Dr. W. E. Baker, who was found by the court to be a medical expert, and who was at the time the coroner of Buncombe County, testified that he saw the deceased some thirty or forty minutes after his death, had the body removed to Clayton and Hyer’s and there performed an autopsy. The witness testified “The stomach was red, irritated, congested, and in an inflammatory condi*706tion. There was a large amount of black blood and mucous in the stomach. His heart was normal as to any examination as far as I could tell. Q. From your examination as a practicing physician and from the examination you made of his stomach and other organs you examined, have you an opinion satisfactory to yourself as to the cause of the assured's death? A. Yes. Q. What is your opinion? A. He died from some poisonous substance taken internally.” The witness testified further: “I don’t know that I know of any other cause or reason that would cause that condition of the stomach than the reasons I have just related. Q. You mean what other would cause that condition? A. I don’t know of any other. I think a microscopical examination of that condition I have just outlined would be a very much more thorough way of examining than the examination I made. I don’t know that it would be very decidedly more determinative.” This in substance is the evidence chiefly relied upon by the plaintiff to sustain the above quoted allegation, of the complaint.
The judgment of the court below is as follows: “This cause coming on to be heard and being heard before the undersigned' judge holding the courts of the Eighteenth Judicial District and a jury at the March Term, 1932, of Henderson County Superior Court, and the following issue having been submitted to a jury: ‘Did the assured Mark L. Mehaffey die from effects resulting directly and exclusively of all other causes from bodily injuries sustained by him solely through external, violent and accidental means, as alleged in the complaint ?’ And the jury having answered the issue ‘Yes’ and it appearing from the policy sued on that upon the issue as answered by the jury, the plaintiff is entitled to judgment for the sum of $2,000 with interest from 10 February, 1931. It is, therefore, on motion of counsel for the plaintiff, ordered, adjudged and decreed that the plaintiff recover of the defendant the sum of $2,000 and interest on $2,000 from 10 February, 1931. It is further ordered that the defendant be taxed with the cost of this action.”
It is the well settled rule of practice and accepted position in this jurisdiction, that, on a motion to nonsuit, the evidence which makes for the plaintiff’s claim and which tends to support his cause of action, whether offered by the plaintiff or elicited from the defendant’s witnesses, will be taken and considered in its most favorable light for the plaintiff, and he is entitled to- the benefit of every reasonable intendment upon the evidence, and every reasonable inference to be drawn therefrom. Pearson v. Sales Co., 202 N. C., 20.
In Denny v. Snow, 199 N. C., at p. 774, we find: “A verdict or finding must rest upon facts proved, or at least upon facts of which there is substantial evidence, and cannot rest upon mere surmise, speculation, conjecture, or suspicion. There must be legal evidence of every material *707fact necessary to support tbe verdict or finding, and such verdict or finding must be grounded on a reasonable certainty as to probabilities arising from a fair consideration of tbe evidence, and not a mere guess, or on possibilities. 23 O. J., pp. 51-52.”
Tbe only material question involved in tbis case is whether there was sufficient competent evidence, more tban a scintilla of evidence to be submitted to a jury? I tbink so. Tbe learned judge in tbe court below tbougbt so and twelve jurors found tbe fact. Tbe facts necessary to support a verdict can be shown by circumstantial as well as direct evidence. Plaintiff’s husband, Mark L. Mehaffey was a locomotive fireman, employed by tbe Southern Railway Company. Tbe action is brought by plaintiff, tbe beneficiary, in an insurance certificate issued “under tbe terms and conditions of Group Accidental and Health Policy No. 275 covering certain employees of tbe Southern Railway Company.” Tbe material clause is as follows: “Against (1) tbe effect resulting directly and exclusively of all other causes from bodily injuries sustained by tbe insured, solely through external, violent and accidental means (excluding suicide or any attempt thereat while sane or insane),” etc. There is no evidence on tbe record of suicide.
In Yol. 5, Couch Oyc. of Ins. Law, part sec. 1136, p. 3958, is tbe following: “A large number of cases also involve tbe clause, 'external, violent, and accidental means.’ Under tbis provision tbe injury must be external, violent, and accidental, but tbe degree of violence is immaterial. An unnatural death, tbe result of accident of any kind, imports an external and violent agency as tbe cause within tbe meaning of an insurance policy limiting recovery to death caused through 'external, violent, and accidental means.’ . . . (Part sec. 1.141, at p. 4003.) There are also numerous cases of death or disability incident to the partaking of food or drink, and resulting either from poisoning or from disease. In tbe case of death or disability resulting from tbe mechanical action of food or drink, tbe cases are largely agreed that it was by accident or tbe result of accidental means. And tbe authorities agree that death directly from jxusoning following tbe unintentional eating of bad, but apparently wholesome, food, is affected by accident, or is tbe result of accidental means, unless causes of such a character are expressly excepted.”
In 14 R. C. L., part sec. 427, at p. 1249, we find: “It has been said that unnatural death, tbe result of accident of any kind, imports an external and violent agency as tbe cause within tbe meaning of an insurance policy limiting recovery to death caused through ‘external, violent, and accidental means.’ ” Zurich General Accident and Liability Ins. Co. v. Mrs. S. A. Flukenger, 68 A. L. R., 161.
*708Dr. Charles ~W. Millender (a medical expert), a witness for defendant, on cross-examination, testified: “I was examined at the coroner’s inquest. I made this statement: £I can state to the jury what in my opinion is the cause of death. After the examination I have seen made and made myself, I arrived at the conclusion that his death was attributable to a poisonous substance talcen internally. It must be understood that this is an opinion in light of the clinical evidence and the post mortem changes that I observed.”
The court below gave an able and exhaustive charge on every aspect of the case and charged the law applicable to the facts. The contentions on both sides were fairly left to the jury. The outline is as follows: “The plaintiff contends that the deceased died from eating or drinking something that poisoned him, and that it was done accidentally. The defendant denies that, says that the deceased came to his death not by eating or drinking something that poisoned him, but by any sudden taking into his system of milk, or drink of liquor, poisonous food or any substance that poisoned or killed him, but that he died a natural death. The defendant contends that death was prematurely brought on because of the dissipations he underwent, because of the way he lived, and conducted himself, the amount of liquor he consumed over a period of time. The plaintiff says that you should find from the evidence that the assured met his death solely through external, violent and accidental means, that he drank or ate something and that that poisoned him and that he died from it within a short time. The defendant says that when you consider all the testimony, that you should not find that to be the case, but that you should find that he died prematurely, but that the death was brought on by the way he lived, that he was not poisoned that morning; that you should not find the buttermilk was poisoned; that you should not find that anything poisoned him that morning, but that you should find that for several days prior to his death he had been dissipating and that his system gradually gave way and was undermined by what he drank, and that the organs of his body failed to function and that he died; that you should not find that this was under the terms of the policy, solely through external, violent and accidental means.”
I think there was sufficient competent evidence more than a scintilla to be submitted to the jury, the probative force was for them. This Court has only “jurisdiction to review, upon appeal, any decision of the courts below, upon any matter of law or legal inference.” Art. IY, sec. 8, Const, of N. C. I think the judgment of the court below should be upheld.